Title: To George Washington from James Ross, 11 September 1795
From: Ross, James
To: Washington, George


          
            Sir
            Pittsburgh 11th Septr 1795.
          
          Your letter of the 5th instant reached me this moment & being engaged in our Court which is now sitting, I just snatch a moment to assure you that no endeavour of mine will be wanting to accomplish a settlement of your Business with Colo. Cannon. He is now gone down to Philadelphia & will probably call upon you, his son left the platts of your lands down the river, with me this morning for which I gave him a Receipt Mentioning the different papers in the Bundle. I Shall See Colo. Shreve in eight or ten days & if he will consent to pay me the money I will indemnify him against the notes in the hands of Colo. Cannon. It is probable that Colo. Canon will be able to Settle with Morgan when he returns, & all my influence with him Shall be exerted to bring about the necessary payments.
          The power of Attorney for the Sale of the Millers run lands is sufficiently formal & every way perfect enough The Round Bottom is too cheap at 40/ & I have paid it at Eight Dollars per Acre which it will probably bring in the course of this fall giving the same credits as in the sales of your other lands. It will be more pleasing to receive this rough letter by the Return of the Post than that an Answer should be delayed untill next week. I have the honour to be with the most perfect Respect Sir your most Obedient humble Servant
          
            James Ross
          
        